139 F.3d 903
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Farid AZOURI, Plaintiff-Appellant,v.J.C. PENNEY LIFE INSURANCE COMPANY, a Foreign Corporation,Defendant-Appellee.
No. 96-56321.D.C. No. CV-96-00024-IH.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted* Feb. 4, 1998.Decided Feb. 19, 1998.

Appeal from the United States District Court For the Central District of California Irving Hill, District Judge, Presiding.
Before PREGERSON, HALL, and NOONAN, Circuit Judges.

ORDER

1
The District Court's Order entering summary judgment in favor of J.C. Penney Life Insurance Company is affirmed.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  Rule 36-3